Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2007

Villa-Lopez v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4822




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Villa-Lopez v. Atty Gen USA" (2007). 2007 Decisions. Paper 1269.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1269


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-177                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                             ________________

                                    No. 06-4822
                                 ________________

                               JUAN VILLA-LOPEZ,

                                                      Appellant

                                          v.

            ATTORNEY GENERAL OF THE UNITED STATES;
            SECRETARY OF DEPARTMENT OF HOMELAND
   SECURITY; BUREAU OF CITIZENSHIP AND IMMIGRATION SERVICES;
                    WARDEN OF FCI FORT DIX
                        ________________

                  On Appeal From the United States District Court
                            For the District of New Jersey
                            (D.C. Civ. No. 06-cv-03050)
                   District Judge: Honorable Jerome B. Simandle
                                 ________________

Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                March 29, 2007

              Before:   BARRY, AMBRO and FISHER, Circuit Judges

                                (Filed: April 17, 2007)

                                 ________________

                                     OPINION
                                 ________________

PER CURIAM

     Juan Villa-Lopez appeals the District Court’s order dismissing his petition filed
pursuant to 28 U.S.C. § 2241 for lack of jurisdiction. The procedural history of this case

and the details of Villa-Lopez’s claims are well-known to the parties, set forth in the

District Court’s opinion, and need not be discussed at length. During deportation

proceedings in 1991, the government sought to deport Villa-Lopez based on a 1988

conviction for the first-degree sexual assault of his young daughter. The IJ granted Villa-

Lopez relief from deportation pursuant to § 212(h) of the Immigration and Nationality

Act. On appeal, the BIA reversed the IJ’s decision and ordered Villa-Lopez deported to

Mexico. 1 In 2003, Villa-Lopez was convicted in the District Court for the Eastern

District of Wisconsin of illegally re-entering the United States and sentenced to serve

sixty months in prison. In his § 2241 petition, filed in July 2006, Villa-Lopez sought to

challenge the 1991 order of removal.2

       The District Court concluded that it lacked jurisdiction over the § 2241 petition

under the REAL ID Act. It further determined that it would not be in the interest of

justice to transfer the petition to the U.S. Court of Appeals for the Seventh Circuit to be

treated as a petition for review because the petition would likely be dismissed as

untimely. Villa-Lopez filed a timely notice of appeal, and we have jurisdiction under 28



   1
     Villa-Lopez argued in his petition that he was not served with the government’s
notice of appeal or brief to the BIA in his deportation proceeding. He alleged that he was
denied the opportunity to defend against the government’s appeal before the BIA.
However, the government submitted to the District Court the briefs submitted on Villa-
Lopez’s behalf before the BIA.
   2
    Villa-Lopez explicitly stated in his petition that he was not challenging his
conviction.

                                              2
U.S.C. § 1291.

       We agree with the District Court that it lacked jurisdiction over the § 2241

petition. See 8 U.S.C. § 1252(a)(5). We further agree that a transfer of the petition to the

U.S. Court of Appeals for the Seventh Circuit would not be in the interests of justice. See

Chen v. Gonzales, 435 F.3d 788 (7th Cir. 2006).

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                             3